Case 20-10343-LSS   Doc 1482-1   Filed 10/11/20   Page 1 of 4




                        Exhibit A
Case 20-10343-LSS   Doc 1482-1   Filed 10/11/20   Page 2 of 4
            Case 20-10343-LSS          Doc 1482-1       Filed 10/11/20      Page 3 of 4




From: Vijay Challa <Vijay.Challa@scouting.org>
Sent: Monday, September 21, 2020 1:07 PM
To: Michael Creagh <Michael.Creagh@scouting.org>; Teresa Condon
<Teresa.Condon@scouting.org>; Ryan Hill <Ryan.Hill@scouting.org>; David Kerley
<David.Kerley@scouting.org>; Burgin Hardin <Burgin.Hardin@scouting.org>
Subject: Re: Text Messages after BSA online application




Regards,
Vijay


From: Michael Creagh <Michael.Creagh@scouting.org>
Date: Monday, September 21, 2020 at 8:44 AM
To: Teresa Condon <Teresa.Condon@scouting.org>, Vijay Challa <Vijay.Challa@scouting.org>
Subject: RE: Text Messages after BSA online application

++ Vijay

Vijay,

good morning,
Please look at the email from the San Diego office manager below. I will reach out to her directly to
see if we can contact the parent that sent this to the scout office.

Mike

Michael M. Creagh, CFRE | Manager, Member Applications

BOY SCOUTS OF AMERICA
Information Technology Group
1325 West Walnut Hill Lane | P.O. Box 152079
Irving, Texas 75015-2079

B: 972 580-2490 | C: 618 980-2884 | F: 972 580-2331


From: Teresa Condon <Teresa.Condon@scouting.org>
Sent: Monday, September 21, 2020 8:41 AM
            Case 20-10343-LSS             Doc 1482-1        Filed 10/11/20       Page 4 of 4


To: Michael Creagh <Michael.Creagh@scouting.org>
Subject: FW: Text Messages after BSA online application

Any thoughts?

Teresa Condon
P 972.580.2060, ext. 10053


From: Zaida Holmes <Zaida.Holmes@scouting.org>
Sent: Friday, September 18, 2020 6:06 PM
To: Teresa Condon <Teresa.Condon@scouting.org>
Subject: Text Messages after BSA online application

Are we aware of any type of test messaging going out from our online membership application
platform? One of our leaders informed us of this text.

BTW, since the time I registered on the boy scout page, I have been getting these spam messages on
text. Example below; something we should be aware of and let others know.
Message as follows:
"The Boy Scouts Are Being Sued! Were You Abused ; Compensation ls Available : Claim Quickly ;
http://sttlementfri.com/bsct2/BWJfkfX "


With Aloha

Zaida Holmes |      Office Manager


SAN DIEGO – IMPERIAL COUNCIL
Boy Scouts of America
1207 Upas Street
San Diego, CA 92103
P 619.298.6121 x236
Zaida.Holmes@Scouting.org


The San Diego – Imperial Council, Boy Scouts of America is an independent 501(c)3 non-profit
authorized through a local charter from the Boy Scouts of America to deliver their programs in the San
Diego and Imperial Counties.

This message contains confidential information and is intended only for the individual named. If you are
not the named addressee you should not disseminate, distribute or copy this e-mail. Please notify the
sender immediately by e-mail if you have received this e-mail by mistake and delete this e-mail from your
system. E-mail transmission cannot be guaranteed to be secure or error-free as information could be
intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. The sender therefore
does not accept liability for any errors or omissions in the contents of this message, which arise as a
result of e-mail transmission.
